Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Mar 2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fotland (US 2015/0055821), incorporated by reference Yaun (US 9,007,490), and in view of Haegermarck (US 2017/0197315).
For claim 1, Fotland discloses a data capture device, comprising: 
	an imaging module including an image sensor and a lens ([0014]); 
	a temperature sensor associated with the imaging module ([0074]: See incorporated by reference, Yaun 9,007,490 [col. 5, ll.43-45]); 
	a memory storing, for a plurality of temperatures, respective imaging module response parameters corresponding to the temperatures ([0074]: See incorporated by reference, Yaun 9,007,490 [col. 2, ll.41-48]); 

	receive (i) image data from the image sensor (Yaun [col. 11, ll. 32-33]) and  (ii) a temperature measurement from the temperature sensor (Yaun [col. 2, ll. 41-48]); 
	generate a raw image frame containing the temperature measurement and the image data (Yaun [col. 2, ll. 41-48]); and 
	provide the raw image frame to a calibrator (Yaun [col. 11, ll. 19-32]: e.g. the process is initiated by generating a custom calibration profile for an electronic device 502. As discussed elsewhere herein, the custom calibration profile can be obtained by estimating various characteristics of a camera (e.g., noise, geometric distortion, radiometric distortion, lens blur, etc.) and other sensors of the electronic device (e.g., position and orientation offsets of inertial sensors, sensitivity and stability of inertial sensors, temperature offsets of a thermometer, etc.) configured to generate a calibrated image frame ( Yaun [col. 11, ll. 40: e.g. obtain high-fidelity and high-resolution image data 508) based on the raw image frame and one of the imaging module response parameters corresponding to the temperature matching the temperature measurement (Yaun [col. 11, ll. 36-41] e.g: the raw image data may be processed using a super-resolution algorithm and data derived from the custom calibration profile, i.e. temperature sensor data). 
It would be obvious to a person with ordinary skill in the art to combine the temperature sensor callibration teachings of Yaun with the teachings of Fotland to provide the predictable improvement of higher quality image data that has less blur, has less noise, has fewer photometric imperfections, and/or has fewer artifacts.
Fotland does not disclose wherein the imaging controller is configured to: retrieve a dimensioning error value from the parameters corresponding to the temperature measurement, compare the 
Haegermarck teaches wherein the imaging controller is configured to: retrieve a dimensioning error value from the parameters corresponding to the temperature measurement ([0067] Over time the angle .alpha. and/or the actual value of the base line b may change, for example due to material shrinkage, material aging, humidity, vibrations, temperature, etc., affecting the measurement and estimation of distances performed by the 3D camera system 23 and the obstacle detecting device,), 
compare the dimensioning error value to a threshold, and when the dimensioning error value exceeds the threshold ([0062] checking parameters in an algorithm when the temperature is above a certain temperature threshold), 
apply a restriction to executing of the determination of object dimensions ([0071] comparing S5 the distance DC with the actual distance DA and detecting S6 a measurement error to determine whether or not the measurement error is actually consistent or not, may be repeated S7, several times).
It would be obvious to a person with ordinary skill in the art to combine the temperature sensor callibration teachings of Hargermarck with the teachings of Fotland to provide the predictable improvement of reducing the effect of temperature changes over time.
	For claim 2, Fotland discloses wherein the imaging module response parameters each correspond to one of a plurality of predetermined temperature ranges (Yaun [col. 5, ll. 30-42]. See also, Ito (US 2009/0009617): e.g. Fig. 8).
	For claim 3, Fotland discloses  the frame generator further configured to retrieve one of the imaging module response parameters corresponding to the temperature measurement from the memory for provision to the calibrator with the raw image frame (Yaun [col. 11, ll. 20-40]: e.g. the calibration profile can be stored on the electronic device. The electronic device can then be used to obtain raw image data 506. The raw image data may comprise image data corresponding to the highest resolution capable of being captured by the electronic device image data corresponding to a coarser resolution. The raw image 
	For claim 4, Fotland discloses the imaging module response parameters including at least one of sharpness, signal-to-noise ratio, dynamic range, exposure, lens vignetting, contrast, distortion, analog gain, digital gain, and exposure time ([0073]: e.g. exposure time).
	For claim 5, Fotland discloses wherein the temperature measurement is contained in a header portion of the raw image frame (Yaun [col. 2, ll. 41-48]); 
	For claim 6, Fotland discloses the frame generator further configured to: receive further image data from the image sensor; determine whether to generate a further raw image frame containing a further temperature measurement; when the determination is affirmative, generate the further raw image frame containing the further image data and a further temperature measurement; and when the determination is negative, generate the further raw image frame containing the further image data without a further temperature measurement (Yaun [col. 5, ll.30-33]: e.g. Creating "scaled dark noise compensation images comprise master dark noise compensation images obtained at a set of specified temperatures for a set of exposure settings." That is, a set of further image data is generated for a set of specified temperatures.).
	For claim 7, Fotland discloses the frame generator configured to perform the determination based on an elapsed time period between generation of a previous raw image frame containing a previous temperature measurement and the receipt of the further image data Yaun [col. 5, ll.30-33]: e.g. Creating "scaled dark noise compensation images comprise master dark noise compensation images obtained at a set of specified temperatures for a set of exposure settings." That is, a set of further image data is generated for a set of exposure time settings.).
	For claim 8, Fotland discloses the imaging module comprising: 
a first imaging assembly including the image sensor and the lens ([0014]: e.g. camera 106); 
	a second imaging assembly including a second image sensor and a second lens ([0014]: e.g. In some embodiments, a computing device may also include more than one camera on the front of the device . . ."); 

	a second temperature sensor associated with the second imaging assembly (Yaun [col. 5, 43-45: It would be obvious to a person with ordinary skill in the art to use a temperature sensor for each image sensor to provide the predictable improvement of accurate temperature measurements for each image sensor); and 
	a housing supporting the first imaging assembly, the second imaging assembly, the temperature sensor and the second temperature sensor ([0014]: e.g. smart phone hosing).
	For claim 9, Fotland discloses the frame generator further configured to: 
	receive (i) image data from each of the image sensor and the second image sensor (Yaun [col. 11, ll. 32-33]; [0004]: stereoscopic devices have first and second image sensors) , and 
	(ii) temperature measurements from each of the temperature sensor and the second temperature sensor (Yaun [col. 2, ll. 41-48]); 
	generate a first raw image frame containing the image data received from the image sensor, and the temperature measurement from the temperature sensor; generate a second raw image frame containing the image data received from the second image sensor, and the temperature measurement from the second temperature sensor (Yaun [col. 2, ll. 41-48]; [0004]: a stereoscopic device has two image sensors to calibrate); and
	provide the first and second raw image frames to the calibrator (Yaun [col. 11, ll. 19-32]: e.g. the process is initiated by generating a custom calibration profile for an electronic device 502. As discussed elsewhere herein, the custom calibration profile can be obtained by estimating various characteristics of a camera (e.g., noise, geometric distortion, radiometric distortion, lens blur, etc.) and other sensors of the electronic device (e.g., position and orientation offsets of inertial sensors, sensitivity and stability of inertial sensors, temperature offsets of a thermometer, etc.). A person with ordinary skill in the art would understand to apply the calibration teachings of Yaun to each image sensor of a stereoscopic device of Fotland to provide the predictable improvement of calibrating both image sensors.  
	For claim 11. A mobile dimensioning device, comprising: 

	a temperature sensor associated with at least one of the first and second imaging assemblies ([0074]: See incorporated by reference, Yaun 9,007,490 [col. 5, ll.43-45]); 
	a memory storing, for a plurality of temperatures, respective imaging module response parameters corresponding to the temperatures ([0074]: See incorporated by reference, Yaun 9,007,490 [col. 2, ll.41-48]); 
	an imaging controller connected to the image sensor and the temperature sensor ([0074]: See incorporated by reference, Yaun 9,007,490 [col. 11, ll. 32-33]: e.g. electronic device obtains raw image data and temperature sensor data, see Yaun [col. 2, ll. 41-48]), 
	the imaging controller including a frame generator (Yaun [col. 11, ll. 36-41]: e.g. the raw image data may be processed using a super-resolution algorithm) configured to: 
	receive (i) image data from each of the first and second image sensors (Yaun [col. 11, ll. 32-33]) and (ii) a temperature measurement from the temperature sensor (Yaun [col. 2, ll. 41-48]);  
	generate first and second image frames containing the image data from, respectively, the first and second image sensors; at least one of the first and second image frames containing the temperature measurement   (Yaun [col. 2, ll. 41-48]; [0004]: a stereoscopic device has two image sensors to calibrate); and 
	provide the first and second image frames to a dimensioner configured to determine object dimensions based on the image frames ([0015]: "Here, the object detection process locates the head or face of the user 102 within the image 114 and provides as output the dimensions of a bounded box 112 indicating where the head or the face of the user is located in the image.") and one of the imaging module response parameters corresponding to a temperature matching the temperature measurement ([0074]: See incorporated by reference, Yaun 9,007,490 [col. 11, ll. 36-41] e.g: The raw image data can be sent to the remote server, wherein the raw image data may be processed using a super-resolution algorithm and data derived from the custom calibration profile).

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fotland (US 2015/0055821), incorporated by reference Yaun (US 9,007,490), and Haegermarck (US 2017/0197315), in view of Velarde (US 2012/0257065).
For claim 10, while Fotland does not, Velarde teaches wherein the imaging module response parameter includes an error parameter indicating a temperature-associated deviation of a distance between the first and second imaging assemblies ([0056]: The offset determination module is responsible for determining the appropriate offset for an imaging sensor, given the current master sensor lens position, calibration table, and current orientation and temperature data.). It would be obvious to combine the image sensor offset teachings of Velarde with the teachings of Fotland to provide the predictable benefit of a more accurate synchronization of the multiple cameras' focus positions.
For claim 13, while Fotland does not, Velarde teaches wherein the dimensioning error value indicates a temperature-associated deviation of a distance between the first and second image sensors ([0056]: The offset determination module is responsible for determining the appropriate offset for an imaging sensor, given the current master sensor lens position, calibration table, and current orientation 
For claims 14 and 16, the combined teachings of Fotland, Yaun, and Velarde disclose the claimed limitations as discussed for corresponding limitations 11-13, above.

Response to Arguments
Applicant’s arguments with respect to newly amended limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Haegermarck (US 2017/0197315) teaches the amendments as discussed for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485